NUMBER 13-08-00719-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                IN RE DANNY LEE CASTILLO


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Memorandum Opinion Per Curiam1

        Relator, Danny Lee Castillo, filed a petition for writ of mandamus in the above cause

on December 18, 2008, through which he contended that the trial court erred in refusing

to allow pro bono attorneys to participate in relator’s defense at trial. This Court requested

and received a response from the real party in interest, the State of Texas by and through

the District Attorney in and for Nueces County, Texas, and further received a reply brief

from relator. Relator and the State have now filed a joint motion to dismiss the petition for

writ of mandamus.


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
      The Court, having examined and fully considered the joint motion to dismiss, is of

the opinion that the parties have shown themselves entitled to the relief sought.

Accordingly, the joint motion to dismiss is GRANTED, and this original proceeding is

DISMISSED without reference to the merits. Relator’s motion for emergency temporary

relief, previously filed in this cause, is DISMISSED as moot.

                                                       PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 27th day of February, 2009.




                                            2